DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/21 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, CN 201310272477 (IP.com translation).
Regarding claims 20, 29, and 37, Yu discloses a security token and method for authentication of a user with security token comprising: sending, by a client device, a request for an electronic ticket verification interface to a server, the request including identification information of at least one purchased electronic ticket (the user mobile device 1 sends ticket data to be verified by ticketing service 2) (ticketing service may transmit, generate process, and provide various platforms may be used as storehouse, page 4) (see S1) ; receiving, at the client device, response information from the server when the electronic ticket information meets a ticket verification condition, the response information including an electronic ticket verification interface invoking instruction (the server verifies the ticket see S3); displaying, by the client device in a corresponding display box, an electronic ticket verification interface by invoking the electronic ticket verification interface invoking instruction, the electronic ticket verification interface displaying a prompt for password input information: receiving, at the client device, the password input information via the electronic ticket verification interface (the input the password in his mobile device interface, page 7, lines 1-2); sending, by the client device to the server, the password input information collected via the electronic ticket verification interface invoking instruction, the password input information collected within a limit of password input times; and receiving, at the client device, ticket verification prompt information returned by the server in response to the password input information.
Regarding claim 37, Yu discloses using password throughout the ticketing process (page 7, IS9), but fails to disclose all the details of method steps, such as displaying a box for inputting the password, invoking instruction for inputting the data, sending the inputted password detailed limitations common in the art for processing authentication, wherein an instruction box or just an instruction or a prompt for the user to enter his/her password to be verified in a remote server. Furthermore, since the structural limitations are as recited the method step is obtained, and, therefore, obvious. Yu renders the claims obvious. These method steps would have been an obvious extension as taught by the prior art.
Regarding claim 38, wherein after sending the request for the electronic ticket verification interface to a server, the method further comprises: receiving, at the client device, response information from the server when the electronic ticket information does not meet the ticket verification condition, the response information including an instruction not to invoke the electronic ticket verification interface; displaying, in a corresponding display box on the client device, ticket verification failure prompt information included in the response information; and ending, by the client device, a ticket verification process. (If the ticket data and/or the user PIN/ID do not verify, the process would end without verifying the ticket or gaining if the ticket was for an event, when the code does not verify a verification is noted, page 5, S6). These steps are common and required for processing remote authentication of users and/or for verification of items. Therefore, such modification and/or method steps would have been obvious extension as taught by the prior art.
Regarding claim 39, the displaying the electronic ticket verification interface comprising: displaying, by the client device in the corresponding display box, a ticket verification countdown interface when a current time is earlier than a ticket verification time, deleting the ticket verification countdown interface after the countdown ends, and displaying the verification interface in the same display box; or displaying, by the client device in the corresponding display box, the electronic ticket verification interface when the current time is within the when a password is needed to be entered, a window within the display will instruct the user to input their password, such limitation is common and obvious, as disclosed by structure of the prior art). Therefore, such modification and/or method steps would have been obvious extension as taught by the prior art.
In general Yu disclose a convenient ticket verification method and system where the ticket that ticket service authentication is performed by means of determining whether a password input by a user is consistent with a locally stored password. [Although Yu does not specifically discloses that the authentication is performed by means of a network-connected interface, but the method is widely used in various identity authentication fields]. The applicant argued that the verification interface is through the user device where the server is communicating to the user, such as instructing the user to enter a password, providing display of the verification status, etc., these steps common in the art. The prior art  discloses using a password for securing the ticket data and code, the method of prompting the user to input the password or to display the verification result is obvious and common in the art.  Therefore, a person skilled in the art could easily conceive of using the above-described authentication method in a network-connected environment where the server communicates to the user in order to verify the ticket. Furthermore, these type of communications are conventional technical means for establishing proper verification. It would have been obvious for an ordinary artisan to employ such technique to arrive at the technical solutions recited in the claims. 
Allowable Subject Matter
Claims 20-25, 27-32, 34, and 35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a device and method for verifying electronic tickets which includes
sending a request for an electronic ticket verification interface to a server, receiving response information from the server when the electronic ticket information meets a ticket verification condition, displaying an electronic ticket verification interface by invoking the electronic ticket verification interface invoking instruction, receiving a touch screen switching instruction gesture, switching at least one password collection interface of the verification interface according to the gesture, receiving the password input information via the electronic ticket-verification interface at least one password collection interface, binding and encrypting the password input information collected via the at least one password collection interface and the electronic
ticket identification information, etc. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Response to Arguments
Applicant's arguments filed 7/28/21 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In view of the applicant’s amendment, the rejection of claims 20-25, 27-32, 34, and 35 has been withdrawn. 
 In response to the applicant’s argument the prior art uses a security token and hash function to generate both the user side authentication code and the server side authentication code by ticket verification server, the examiner respectfully disagrees. The generated code is for verifying the ticket, once the ticket is purchased the code is generated and stored by both the user and the server. Hash function is used in order to secure the code through cryptographic schemes 
The applicant did not provide any new arguments to the non-amended claims 36-39. These claims remain rejected.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876